DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “screw adjusting surface” in claim 9 and the “locking mechanism” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In Paragraph 27, line 4-5, “the first footing 310 and the second footing 310”, the second footing reference number should be corrected to 312.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “A screw adjusting surface” is not described in the specifications or in the drawings in a way that allow one skilled in the relevant art to determine what is defined as the screw adjusting surface. Many different surfaces are cited in the specifications and drawings, and the terminology “screw adjusting surface” is not used in the specifications. The examiner interpreted the “screw adjusting surface” to be the threaded surface of screws. 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “A locking mechanism” is not described in the specifications or in the drawings in a way that allow one skilled in the relevant art to determine what is defined as the locking mechanism. The “locking mechanism” terminology is not used in the specifications. The examiner interpreted the “locking mechanism” as any mechanism that prevents movement. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN 106259049 A), herein after Guo.
	Regarding claim 1, Guo teaches (Fig. 1) of a bee hive leveler (Page 2 Paragraph 8, box bottom is provided with an adjusting supporting foot beehive height), the bee hive leveler comprising: a bee hive box (plurality of stacked beehive body 10), where the bee hive box has an exterior, an interior, a top, and a bottom (Page 3 Last Paragraph – Page 4 Paragraph 2, bee hive box 10 has an exterior 210, interior formed by the exterior walls, top 110, and a bottom 120); a honeycomb (Page 2 Paragraph 1, bee hive box 10 has a comb structure for honeycombs), where the honeycomb is in the interior of the bee hive (Page 2 Paragraph 1, honeycombs are in the bee hive); the honeycomb for storing pollen and maturing to honey (purpose of honey combs); and one or more legs (supporting foot 30), the one or more legs coupled to the bottom of the bee hive (legs 30 are coupled the bottom of the bee hive).
	
	Regarding claim 2, Guo teaches of the invention in claim 1, and wherein (Fig. 1) the leg is a foot (supporting foot 30). 
	
	Regarding claim 3, Guo teaches of the invention of claim 1, and wherein the foot is adjustable by a screw (Page 4, Paragraph 2, foot 30 is adjustable by a screw). 

	Regarding claim 4, Guo teaches of the invention of claim 1, and further comprising (Fig. 1) a plurality of bee hive boxes (plurality of bee hive boxes 10).

	Regarding claim 5, Guo teaches of the invention of claim 1, and wherein (Fig. 1) each of the plurality of bee hive boxes is stackable (Page 3, Last paragraph, plurality of stacked bee hive boxes 10).
	
	Regarding claim 6, Guo teaches of the invention of claim 1, and wherein the leg is a rod (Page 4, Paragraph 2, leg 30 has a support rod).

	Regarding claim 7, Guo teaches of the invention of claim 1, and wherein the leg is extendable (Page 5, Claim 4, the leg 30 adjusts the height by extending). 
	
	Regarding claim 9, Guo teaches of the invention of claim 1, and wherein the leg includes a screw adjusting surface (Page 4, Paragraph 2, leg 30 has a screw, which has a screw adjusting surface). 

	Regarding claim 10, Guo teaches of the invention of claim 9, and wherein the screw adjusting surface has a locking mechanism (Page 4, Paragraph 2, the screw adjusting surface has threads that threads into the threaded sleeve which would lock its position due to the interlocking structure of the screw adjusting surface with the threaded sleeve).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 106259049 A) in view of Erskine et al. (US 2006/0062653), herein after Erskine.
	Regarding claim 8, Guo teaches of the invention in claim 1, and wherein the leg is extendable (Page 5, Claim 4, the leg 30 adjusts the height by extending). 
	Guo does not appear to teach wherein the leg has a hole and a button to secure the leg. 
	Erskine is in the field of connectors and teaches (Fig. 1) of a leg (mounting button 20) that has a hole (mounting hole 18) and a button (button head 24) to secure the leg (Fig. 2, the button secures the leg to the hole) in order to easily and precisely secure to a surface (¶0006). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Erskine to have a leg with a hole and a button in order to easily and precisely secure to a surface.  
	
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647